


109 HR 413 RH: Bleeding Kansas National Heritage

U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 298
		109th CONGRESS
		2d Session
		H. R. 413
		[Report No.
		  109–534]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 26, 2005
			Mr. Ryun of Kansas
			 (for himself, Mr. Tiahrt,
			 Mr. Moran of Kansas, and
			 Mr. Moore of Kansas) introduced the
			 following bill; which was referred to the
			 Committee on
			 Resources
		
		
			June 28, 2006
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on January 26, 2005
		
		A BILL
		To establish the Bleeding Kansas and the
		  Enduring Struggle for Freedom National Heritage Area, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Bleeding Kansas National Heritage
			 Area Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)The Bleeding Kansas
			 National Heritage Area is a cohesive assemblage of natural, historic, cultural,
			 and recreational resources that—
					(A)together represent
			 distinctive aspects of American heritage worthy of recognition, conservation,
			 interpretation, and continuing use;
					(B)are best managed through
			 partnerships between private and public entities; and
					(C)will build upon the
			 Kansas rural development policy and the new homestead act to recognize inherent
			 strengths of small towns and rural communities—close-knit communities, strong
			 local business networks, and a tradition of entrepreneurial creativity.
					(2)The Bleeding Kansas
			 National Heritage Area reflects traditions, customs, beliefs, folk life, or
			 some combination thereof, that are a valuable part of the heritage of the
			 United States.
				(3)The Bleeding Kansas
			 National Heritage Area provides outstanding opportunities to conserve natural,
			 cultural, or historic features, or some combination thereof.
				(4)The Bleeding Kansas
			 National Heritage Area provides outstanding recreational and interpretive
			 opportunities.
				(5)The Bleeding Kansas
			 National Heritage Area has an identifiable theme, and resources important to
			 the theme retain integrity capable of supporting interpretation.
				(6)Residents, nonprofit
			 organizations, other private entities, and units of local government throughout
			 the Bleeding Kansas National Heritage Area demonstrate support for designation
			 of the Bleeding Kansas National Heritage Area as a national heritage area and
			 for management of the Bleeding Kansas National Heritage Area as appropriate for
			 such designation.
				(7)Capturing these
			 interconnected stories through partnerships with National Park Service sites,
			 Kansas State Historical Society sites, local organizations, and citizens will
			 augment the story opportunities within the prospective boundary for the
			 educational and recreational benefit of this and future generations of
			 Americans.
				(8)Communities throughout
			 this region know the value of their Bleeding Kansas legacy, but require
			 expansion of the existing cooperative framework to achieve key preservation,
			 education, and other significant goals by working more closely together.
				(9)The State of Kansas
			 officially recognized the national significance of the Bleeding Kansas story
			 when it designated the heritage area development as a significant strategic
			 goal within the statewide economic development plan.
				(10)Territorial Kansas
			 Heritage Alliance is a nonprofit corporation created for the purposes of
			 preserving, interpreting, developing, promoting and, making available to the
			 public the story and resources related to the story of Bleeding Kansas and the
			 Enduring Struggle for Freedom.
				(11)Territorial Kansas
			 Heritage Alliance has completed a study that—
					(A)describes in detail the
			 role, operation, financing, and functions of Territorial Kansas Heritage
			 Alliance, the local coordinating entity; and
					(B)provides adequate
			 assurances that Territorial Kansas Heritage Alliance, the local coordinating
			 entity, is likely to have the financial resources necessary to implement the
			 management plan for the Heritage Area, including resources to meet matching
			 requirement for grants.
					(12)There are at least 7
			 National Historic Landmarks, 32 National Register properties, 3 Kansas Register
			 properties, and 7 properties listed on the National Underground Railroad
			 Network to Freedom that contribute to the Heritage Area as well as other
			 significant properties that have not been designated at this time.
				(13)There is an interest in
			 interpreting all sides of the Bleeding Kansas story that requires further work
			 with several counties in Missouri interested in joining the area.
				(14)In 2004, the State of
			 Kansas commemorated the Sesquicentennial of the signing of the Kansas-Nebraska
			 Act, opening the territory to settlement.
				(b)PurposesThe purposes of this Act are as
			 follows:
				(1)To designate a region in
			 eastern Kansas and western Missouri containing nationally important natural,
			 historic, and cultural resources and recreational and educational opportunities
			 that are geographically assembled and thematically related as areas that
			 provide unique frameworks for understanding the great and diverse character of
			 the United States and the development of communities and their surroundings as
			 the Bleeding Kansas National Heritage Area.
				(2)To strengthen,
			 complement, and support the Fort Scott, Brown v. Board of Education, Nicodemus
			 and Tallgrass Prairie sites through the interpretation and conservation of the
			 associated living landscapes outside of the boundaries of these units of the
			 National Park System.
				(3)To describe the extent of
			 Federal responsibilities and duties in regard to the Heritage Area.
				(4)To further collaboration
			 and partnerships among Federal, State, and local governments, nonprofit
			 organizations, and the private sector, or combinations thereof, to conserve and
			 manage the resources and opportunities in the Heritage Area through grants,
			 technical assistance, training and other means.
				(5)To authorize Federal
			 financial and technical assistance to the local coordinating entity to assist
			 in the conservation and interpretation of the Heritage Area.
				(6)To empower communities
			 and organizations in Kansas to preserve the special historic identity of
			 Bleeding Kansas and with it the identity of the Nation.
				(7)To provide for the
			 management, preservation, protection, and interpretation of the natural,
			 historical, and cultural resources within the region for the educational and
			 inspirational benefit of current and future generations.
				(8)To provide greater
			 community capacity through inter-local cooperation.
				(9)To provide a vehicle,
			 particularly in the four counties with high out-migration of population, to
			 recognize that self-reliance and resilience will be the keys to their economic
			 future.
				(10)To build upon the Kansas
			 rural development policy, the Kansas agritourism initiative and the new
			 homestead act to recognize inherent strengths of small towns and rural
			 communities—close-knit communities, strong local business networks, and a
			 tradition of entrepreneurial creativity.
				(11)To educate and cultivate
			 among its citizens, particularly its youth, the stories and cultural resources
			 of the region’s legacy that—
					(A)reflect the popular
			 phrase Bleeding Kansas describing the conflict over slavery that
			 became nationally prominent in Kansas just before and during the American Civil
			 War;
					(B)reflect the commitment of
			 American settlers who first fought and killed to uphold their different and
			 irreconcilable principles of freedom and equality during the years of the
			 Kansas Conflict;
					(C)reflect the struggle for
			 freedom, experienced during the Bleeding Kansas era, that
			 continues to be a vital and pressing issue associated with the real problem of
			 democratic nation building; and
					(D)recreate the physical
			 environment revealing its impact on agriculture, transportation, trade and
			 business, and social and cultural patterns in urban and rural settings.
					(12)To interpret the effect
			 of the era’s democratic ethos on the development of America’s distinctive
			 political culture.
				3.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Bleeding
			 Kansas and the Enduring Struggle for Freedom National Heritage Area in eastern
			 Kansas and western Missouri.
			(2)Local coordinating
			 entityThe term local coordinating entity means
			 Territorial Kansas Heritage Alliance, recognized by the Secretary, in
			 consultation with the Governors of the States, that agrees to perform the
			 duties of a local coordinating entity under this Act.
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area developed under section 4(e).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means each of the States of Kansas and Missouri.
			(6)Unit of local
			 governmentThe term unit of local government means
			 the government of a State, a political subdivision of a State, or an Indian
			 tribe.
			4.Bleeding Kansas and the
			 Enduring Struggle for Freedom National Heritage Area
			(a)EstablishmentThere
			 is established in the States the Bleeding Kansas and the Enduring Struggle for
			 Freedom National Heritage Area.
			(b)BoundariesThe
			 Heritage Area may include the following:
				(1)An area located in
			 eastern Kansas and western Missouri, consisting of—
					(A)Allen, Anderson,
			 Atchison, Bourbon, Chantauqua, Cherokee, Clay, Coffey, Crawford, Douglas,
			 Franklin, Geary, Jackson, Johnson, Labette, Leavenworth, Linn, Miami, Neosho,
			 Pottawatomie, Riley, Shawnee, Wabaunsee, Wilson, Woodson, Wyandotte Counties in
			 Kansas; and
					(B)Buchanan, Platte, Clay,
			 Ray, Lafayette, Jackson, Cass, Johnson, Bates, Vernon, Barton, and Jasper
			 Counties in Missouri.
					(2)Contributing sites,
			 buildings, and districts within the area that are recommended by the management
			 plan.
				(c)MapThe
			 final boundary of the Heritage Area within the counties identified in
			 subsection (b)(1) shall be specified in the management plan. A map of the
			 Heritage Area shall be included in the management plan. The map shall be on
			 file in the appropriate offices of the National Park Service, Department of the
			 Interior.
			(d)Local Coordinating
			 Entity
				(1)In
			 generalThe local coordinating entity for the Heritage Area shall
			 be Territorial Kansas Heritage Alliance, a nonprofit organization established
			 in the State of Kansas, recognized by the Secretary, in consultation with the
			 Governors of the States, that agrees to perform the duties of the local
			 coordinating entity under this Act.
				(2)AuthoritiesFor
			 purposes of developing and implementing the management plan, the local
			 coordinating entity may—
					(A)make grants to, and enter
			 into cooperative agreements with, the States, political subdivisions of the
			 States, and private organizations;
					(B)hire and compensate
			 staff; and
					(C)enter into contracts for
			 goods and services.
					(e)Management
			 Plan
				(1)In
			 generalNot later than 3 years after the date on which funds are
			 made available to carry out this Act, the local coordinating entity shall
			 develop and submit to the Secretary a management plan reviewed by participating
			 units of local government within the boundaries of the proposed Heritage
			 Area.
				(2)ContentsThe
			 management plan shall—
					(A)present a comprehensive
			 program for the conservation, interpretation, funding, management, and
			 development of the Heritage Area, in a manner consistent with the existing
			 local, State, and Federal land use laws and compatible economic viability of
			 the Heritage Area;
					(B)establish criteria or
			 standards to measure what is selected for conservation, interpretation,
			 funding, management, and development;
					(C)involve residents, public
			 agencies, and private organizations working in the Heritage Area;
					(D)specify and coordinate,
			 as of the date of the management plan, existing and potential sources of
			 technical and financial assistance under this and other Federal laws to
			 protect, manage, and develop the Heritage Area; and
					(E)include—
						(i)actions to be undertaken
			 by units of government and private organizations to protect, conserve, and
			 interpret the resources of the Heritage Area;
						(ii)an inventory of the
			 resources contained in the Heritage Area, including a list of any property in
			 the Heritage Area that is related to the themes of the Heritage Area and that
			 meets the establishing criteria (such as, but not exclusive to, visitor
			 readiness) to merit preservation, restoration, management, development, or
			 maintenance because of its natural, cultural, historical, or recreational
			 significance;
						(iii)policies for resource
			 management including the development of intergovernmental cooperative
			 agreements, private sector agreements, or any combination thereof, to protect
			 the historical, cultural, recreational, and natural resources of the Heritage
			 Area in a manner consistent with supporting appropriate and compatible economic
			 viability;
						(iv)a program for
			 implementation of the management plan by the designated local coordinating
			 entity, in cooperation with its partners and units of local government;
						(v)evidence that relevant
			 State, county, and local plans applicable to the Heritage Area have been taken
			 into consideration;
						(vi)an analysis of ways in
			 which local, State, and Federal programs may best be coordinated to promote the
			 purposes of this Act; and
						(vii)a business plan
			 that—
							(I)describes in detail the
			 role, operation, financing, and functions of the local coordinating entity for
			 each activity included in the recommendations contained in the management plan;
			 and
							(II)provides, to the
			 satisfaction of the Secretary, adequate assurances that the local coordinating
			 entity is likely to have the financial resources necessary to implement the
			 management plan for the Heritage Area, including resources to meet matching
			 requirement for grants awarded under this Act.
							(3)ConsiderationsIn
			 developing and implementing the management plan, the local coordinating entity
			 shall consider the interests of diverse governmental, business, and nonprofit
			 groups within the Heritage Area.
				(4)Disqualification from
			 fundingIf a proposed management plan is not submitted to the
			 Secretary within 3 years after the date on which funds are made available to
			 carry out this Act, the local coordinating entity shall be ineligible to
			 receive additional funding under this Act until the date on which the Secretary
			 receives the proposed management plan.
				(5)Approval and
			 disapproval of management planThe Secretary shall approve or
			 disapprove the proposed management plan submitted under this Act not later than
			 90 days after receiving such proposed management plan.
				(6)Action following
			 disapprovalIf the Secretary disapproves a proposed management
			 plan, the Secretary shall advise the local coordinating entity in writing of
			 the reasons for the disapproval and shall make recommendations for revisions to
			 the proposed management plan. The Secretary shall approve or disapprove a
			 proposed revision within 90 days after the date it is submitted.
				(7)Approval of
			 amendmentsThe Secretary shall review and approve substantial
			 amendments to the management plan. Funds appropriated under this Act may not be
			 expended to implement any changes made by such amendment until the Secretary
			 approves the amendment.
				(8)Implementation
					(A)PrioritiesThe
			 local coordinating entity shall give priority to implementing actions described
			 in the management plan, including—
						(i)assisting units of
			 government and nonprofit organizations in preserving resources within the
			 Heritage Area; and
						(ii)encouraging local
			 governments to adopt land use policies consistent with the management of the
			 Heritage Area and the goals of the management plan.
						(B)Public
			 meetingsThe local coordinating entity shall conduct public
			 meetings at least quarterly on the implementation of the management
			 plan.
					(f)Public
			 NoticeThe local coordinating entity shall place a notice of each
			 of its public meetings in a newspaper of general circulation in the Heritage
			 Area and shall make the minutes of the meeting available to the public.
			(g)Annual
			 ReportFor any year in which Federal funds have been made
			 available under this Act, the local coordinating entity shall submit to the
			 Secretary an annual report that describes—
				(1)the accomplishments of
			 the local coordinating entity; and
				(2)the expenses and income
			 of the local coordinating entity.
				(h)AuditThe
			 local coordinating entity shall—
				(1)make available to the
			 Secretary for audit all records relating to the expenditure of Federal funds
			 and any matching funds; and
				(2)require, with respect to
			 all agreements authorizing expenditure of Federal funds by other organizations,
			 that the receiving organizations make available to the Secretary for audit all
			 records concerning the expenditure of the Federal funds and any matching
			 funds.
				(I)Use of federal
			 funds
				(1)In
			 generalThe local coordinating entity shall not use Federal funds
			 made available under this Act to acquire real property or an interest in real
			 property.
				(2)Other
			 sourcesNothing in this Act precludes the local coordinating
			 entity from using Federal funds made available under other Federal laws for any
			 purpose for which the funds are authorized to be used.
				5.Technical and financial
			 assistance; other Federal agencies
			(a)Technical and Financial
			 Assistance
				(1)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide technical and financial assistance for the development
			 and implementation of the management plan.
				(2)Priority for
			 assistanceIn providing assistance under paragraph (1), the
			 Secretary shall give priority to actions that assist in—
					(A)conserving the
			 significant cultural, historic, and natural resources of the Heritage Area;
			 and
					(B)providing educational,
			 interpretive, and recreational opportunities consistent with the purposes of
			 the Heritage Area.
					(3)Spending for
			 non-federal propertyThe local coordinating entity may expend
			 Federal funds made available under this Act on non-Federal property
			 that—
					(A)meets the criteria in the
			 approved management plan; or
					(B)is listed or eligible for
			 listing on the National Register of Historic Places.
					(4)Other
			 assistanceThe Secretary may enter into cooperative agreements
			 with public and private organizations to carry out this subsection.
				(b)Other Federal
			 AgenciesAny Federal entity conducting or supporting an activity
			 that directly affects the Heritage Area shall—
				(1)consider the potential
			 effect of the activity on the purposes of the Heritage Area and the management
			 plan;
				(2)consult with the local
			 coordinating entity regarding the activity; and
				(3)to the maximum extent
			 practicable, conduct or support the activity to avoid adverse effects on the
			 Heritage Area.
				(c)Other Assistance Not
			 AffectedThis Act does not affect the authority of any Federal
			 official to provide technical or financial assistance under any other
			 law.
			(d)Notification of Other
			 Federal ActivitiesThe head of each Federal agency shall provide
			 to the Secretary and the local coordinating entity, to the extent practicable,
			 advance notice of all activities that may have an impact on the Heritage
			 Area.
			6.Private property
			 protection
			(a)Access to Private
			 PropertyNothing in this Act shall be construed to require any
			 private property owner to permit public access (including Federal, State, or
			 local government access) to such private property. Nothing in this Act shall be
			 construed to modify any provision of Federal, State, or local law with regard
			 to public access to or use of private lands.
			(b)LiabilityDesignation
			 of the Heritage Area shall not be considered to create any liability, or to
			 have any effect on any liability under any other law, of any private property
			 owner with respect to any persons injured on such private property.
			(c)Recognition of
			 Authority to Control Land UseNothing in this Act shall be
			 construed to modify any authority of Federal, State, or local governments to
			 regulate land use.
			(d)Participation of
			 Private Property Owners in Heritage AreasNothing in this Act
			 shall be construed to require the owner of any private property located within
			 the boundaries of the Heritage Area to participate in or be associated with the
			 Heritage Area.
			(e)Land Use
			 Regulation
				(1)In
			 generalThe local coordinating entity shall provide assistance
			 and encouragement to State and local governments, private organizations, and
			 persons to protect and promote the resources and values of the Heritage
			 Area.
				(2)EffectNothing
			 in this Act—
					(A)affects the authority of
			 the State or local governments to regulate under law any use of land; or
					(B)grants any power of
			 zoning or land use to the local coordinating entity.
					(f)Private
			 Property
				(1)In
			 generalThe local coordinating entity shall be an advocate for
			 land management practices consistent with the purposes of the Heritage
			 Area.
				(2)EffectNothing
			 in this Act—
					(A)abridges the rights of
			 any person with regard to private property;
					(B)affects the authority of
			 the State or local government regarding private property; or
					(C)imposes any additional
			 burden on any property owner.
					(g)Requirements for
			 Inclusion of Private Property
				(1)Notification and
			 consent of property owners requiredNo privately owned property shall be
			 preserved, conserved, or promoted by the management plan for the Heritage Area
			 until the owner of that private property has been notified in writing by the
			 management entity and has given written consent for such preservation,
			 conservation, or promotion to the management entity.
				(2)Landowner
			 withdrawalAny owner of
			 private property included within the boundary of the Heritage Area shall have
			 their property immediately removed from the boundary by submitting a written
			 request to the management entity
				7.Savings
			 provisions
			(a)Rules, Regulations,
			 Standards, and Permit ProcessesNothing in this Act shall be
			 construed to impose any environmental, occupational, safety, or other rule,
			 regulation, standard, or permit process in the Heritage Area that is different
			 from those that would be applicable if the Heritage Area had not been
			 established.
			(b)Water and Water
			 RightsNothing in this Act shall be construed to authorize or
			 imply the reservation or appropriation of water or water rights.
			(c)No Diminishment of
			 State AuthorityNothing in this Act shall be construed to
			 diminish the authority of the State to manage fish and wildlife, including the
			 regulation of fishing and hunting within the Heritage Area.
			8.Authorization of
			 appropriations
			(a)In
			 GeneralThere is authorized to be appropriated to carry out this
			 Act $10,000,000, to remain available until expended, of which not more than
			 $1,000,000 may be authorized to be appropriated for any fiscal year.
			(b)Cost-Sharing
			 RequirementThe Federal share of the total cost of any activity
			 assisted under this Act shall be not more than 50 percent.
			9.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date of enactment of this Act.
		
	
		June 28, 2006
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
